Citation Nr: 0915747	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied service 
connection for migraines as secondary to the service-
connected disability of hemangioma of the nose.  In January 
2002, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO 
(Travel Board hearing); a copy of this transcript is 
associated with the record.  

The Veteran appealed the RO's denial, and in March 2003, the 
Board denied service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.  The appellant appealed the March 2003 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following an April 2004 "Joint Motion for 
Remand" (Joint Remand), an April 2004 Court Order vacated and 
remanded the March 2003 Board decision.  In November 2004, 
the Board remanded the case for development in accordance 
with the Joint Remand.  It is again before the Board for 
further appellate consideration.

In March 2005, the Veteran's claims file was transferred to 
the Roanoke, Virginia RO and in April 2005 the file was 
transferred to the Huntington, West Virginia RO.

It appears that the Supplemental Statement of the Case issued 
in March 2007 was sent to the Veteran's private attorney who 
represented him in his appeal before the Court.  However, the 
Veteran had been represented in his before the Board by a 
Veteran's Service Organization.  In a September 2007 letter, 
the Board notified the Veteran that he could have only one 
organization or individual represent him in his claim, and 
requested that he submit a declaration of appointment of a 
representative either on a VA Form 21-22a or on letterhead, 
in order to clarify his representation in his current appeal 
before the Board.  The letter informed the Veteran that, if 
he did not respond within 30 days, VA would assume that he 
did not desire representation and the appellate review before 
the Board would resume.  As the Board has not received a 
response from the Veteran, appellate review of the Veteran's 
claim is resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service-connected for hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.  He has claimed that his migraine headaches are 
proximately due to his service-connected hemangioma of the 
nose, status post lateral rhinotomy and resection of 
hemangioma.  In his January 2002 Travel Board hearing, the 
Veteran contended that he is entitled to service connection 
for migraine headaches which began during his active service 
following his 1967 in-service surgery to remove a hemangioma.    

The Board notes that establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

The June 2008 Joint Remand noted that the Board, in its 
October 2007 decision, did not address whether the November 
2002 VA examination was adequate for rating purposes, since 
it did not address whether the in-service nasal surgery 
resulted in sinus manipulation that caused the Veteran's 
current headaches as indicated in the March 1999 and it did 
not account for the evidence indicating that the Veteran's 
headaches began coincidentally with the surgery.  In 
addition, the Joint Remand noted that the Board did not 
evaluate the credibility of the Veteran's statements that he 
has suffered from migraine headaches since his in-service 
sinus surgery.  

By way of history, service treatment records include January 
1966 notations showing the Veteran was treated for sore 
throat and headaches, and February 1967 notations revealing a 
diagnosis of polyp in the right nasal cavity.  A 
hospitalization summary indicates the Veteran was 
hospitalized for 41 days between March and April of 1967 for 
treatment and removal of a hemangioma of the nose.  He 
underwent a lateral rhinotomy and resection of the 
hemangioma.  His August 1967 discharge Report of Medical 
History reflects the Veteran's report that he did not have 
frequent or severe headaches.

Private medical records dated from July 1985 to September 
1987 include a February 1986 report from a private physician 
which indicated that, upon a review of the Veteran's records, 
it was determined that he suffered from chronic strain 
pattern, chronic somatic dysfunction, headaches, functional 
myositis, fibromyositis and fibromyalgia, which he believed 
were related to the Veteran's automobile accident in July 
1985.  Additionally, a May 1986 report from another private 
physician indicated that his impression was that the Veteran 
sustained a cervical strain, and that his headaches were 
partly related to the cervical strain and partly related to 
stress and anxiety.  June 1986 private medical records show 
the Veteran was seen with complaints of headaches and upper 
neck discomfort, and that the headaches tended to develop in 
the posterior aspect of the upper neck and scalp, and to 
radiate forward bilaterally.

An August 1997 VA general examination report reflects the 
examiner's opinion that the Veteran had severe migraine 
headaches that had been present since the removal of a 
hemangioma of the nose in 1966.

Social Security Administration records reveal the Veteran was 
awarded benefits effective January 1999 due to severe 
impairment caused by chronic low back pain, migraine 
headaches, depression and anxiety.  A March 1999 VA 
physician's statement submitted with his Social Security 
Administration disability decision reflects her opinion that, 
due to the Veteran's lack of headaches prior to his sinus 
surgery and their onset subsequent to the surgery, it was 
likely that the sinus manipulation he endured may have been 
in some way a cause of his current migraines.

A May 1999 statement from a private physician indicates the 
Veteran was first seen in 1981 for headaches, which he 
reported began after his in-service surgery.  A September 
1999 private medical record reflects the Veteran's report 
that he developed migraines following surgery on his neck.

In February 2000, the RO received treatment records from the 
Bay Pines VA Medical Center (VAMC) dated from 1977 to 1999.  
The records reflect treatment the Veteran has received over 
time for anxiety, headaches, and pain management amongst 
other health problems.  

An August 2003 statement from a private physician reflects 
his opinion that he had reviewed the Veteran's service 
treatment records and found that he had been suffering from 
headaches since his in-service surgery.  He noted that the 
location of the headaches was mostly in the area where the 
surgery was performed.  He indicated that the Veteran had not 
had headaches prior to his service, and that his primary care 
physician also opined that his headaches were related to his 
in-service surgery.  

A November 2002 VA examination report reveals the Veteran 
reported headaches since 1967.  The headaches were localized 
to the temple and forehead, and, upon examination of the 
Veteran, the examiner determined that the Veteran's headaches 
were not related to the hemangioma resection as resection of 
a nasal hemangioma would not involve the brain.  The examiner 
further noted that the nasal hemangioma resection was not 
likely to be the cause of or related to the Veteran's 
headaches.

In a July 2005 VA medical record, the examiner noted that the 
Veteran had migraine headaches which he had since service in 
1967 and that they could be related to the surgery in 1967.

As noted above, the Veteran is contending that his headaches 
began after his in-service sinus surgery in 1967.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering this contention 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service onset of his headaches.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  

The Veteran has consistently reported throughout the appeals 
period, in his written statements and in his testimony, that 
his headaches began after undergoing the 1967 sinus surgery.  
As such, the Veteran's assertions concerning the onset of his 
headaches after the in-service sinus surgery are found to be 
credible.  In addition, the Board finds that, in order to 
appropriately fulfill the duty to assist, the Veteran should 
be provided with another VA examination in order to determine 
the etiology of his migraine headaches.  The examiner should 
take into account the Veteran's statements regarding the 
onset of his headaches, and should thoroughly discuss all 
medical opinions in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded a 
neurological/Ear Nose and Throat (ENT) 
examination(s), by an appropriate 
specialist, to determine whether the 
Veteran's migraine headaches are 
proximately due to, or have been 
aggravated by, his service-connected 
hemangioma of the nose, status post 
lateral rhinotomy and resection of 
hemangioma.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, the Joint Remand and this remand 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The neurological/Ear Nose and Throat 
(ENT) examiner should take into account 
the Veteran's credible reports that his 
headaches began after his in-service 
sinus surgery and offer an opinion as to 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
his migraine headaches are proximately 
due to, or the result of, his service-
connected hemangioma of the nose, status 
post lateral rhinotomy and resection of 
hemangioma; and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the hemangioma of 
the nose, status post lateral rhinotomy 
and resection of hemangioma has 
aggravated or accelerated his migraine 
headaches.   

The examiner must discuss and reconcile 
each of the conflicting opinions that are 
part of the record.  If the etiology of 
the diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  


The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




